Title: To Thomas Jefferson from Daniel Brent, 7 November 1822
From: Brent, Daniel
To: Jefferson, Thomas


Dear Sir,
Washington,
7th November 1822.
I have just received your favor of the 31st Ult, enclosing a Letter for Mr Gallatin, which I will take great Pleasure in forwarding, with the first Despatches of the Department of State.From an impression that you would be not a little interested and gratified by the reading of them, I had the satisfaction, some time ago, as soon as they came from the Press, to transmit to you, under a Blank Cover, a Collection of Papers in relation to the Fisheries and Mississippi.I remain, Dear Sir, with perfect Esteem and Respect, your faithful, obdt servtDaniel Brent.